Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is the Final Office Action for application number 16/941,065 UNIVERSAL CUP HOLDER ADAPTER FOR VEHICLES INCLUDING TEMPERATURE CONTROL FEATURE filed on 7/29/2020.  Claims 1-3, 5-17 and 21-24 are pending.  Claims 5-9 and 14-17 are withdrawn. This Final Office Action is in response to applicant' s reply dated 5/31/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2016/0236605 to DOI.
	With regards to claim 1, the publication to DOI discloses a device having a bezel (14) including a body portion configured in correspondence with a recess defined by the console such that movement of the universal adapter is inhibited via contact between an outer wall of the bezel and an inner wall (16) of the console defining the recess; at least one receptacle extending from the bezel such that the body portion of the bezel extends radially outward from and circumferentially about the at least one receptacle, the at least one receptacle being configured for insertion into the cup holder and to receive a beverage container; and an electronic temperature control unit supported by the bezel, the electronic temperature control unit (28) being in electrical communication with the at least one receptacle such that energy is communicated to the at least one receptacle upon activation of the electronic temperature control unit to thereby vary a temperature of the universal adapter.
	With regards to claims 2 and 12, DOI teaches wherein the bezel and the at least one receptacle are configured as discrete structures, the at least one receptacle being mechanically connected to the bezel.
	With regards to claim 10, DOI teaches a console including a cup holder (16) and defining a recess extending about a periphery of the cup holder; and a universal adapter configured for removable reception by the console and having a temperature control feature to effectuate temperature variation in the universal adapter, the universal adapter including a bezel (14) including a body portion receivable by the recess, the bezel including a configuration substantially approximating that of the recess such that movement of the universal adapter is inhibited by an inner wall of the console defining the recess; at least one receptacle extending from the bezel into the cup holder such that the body portion of the bezel extends radially outward from and circumferentially about the at least one receptacle; and an electronic temperature control unit supported by the bezel, the electronic temperature control unit (28) being configured to communicate energy to the at least one receptacle to thereby effectuate the temperature variation in the universal adapter.
With regards to claim 11, Doi teaches wherein the at least one receptacle includes a mouth positioned adjacent to the bezel and a base, the at least one receptacle including a tapered configuration such that the mouth defines a first transverse cross-sectional dimension and the base defines a second transverse cross-sectional dimension less than the first transverse cross- sectional dimension. (See Figure 2). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2016/0236605 to DOI and in view of United States Patent Publication No. 2021/0094455 to VITE CADENA et al.
With regards to claims 3, 13, 21 and 23, DOI teaches applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein the at least one receptacle includes a first receptacle and a second receptacle spaced from the first receptacle along a longitudinal axis of the bezel, the electronic temperature control unit extending from the bezel into a gap defined between the first receptacle and the second receptacle.
VITE CADENA et al teaches the features of having a first receptacle and a second receptacle spaced from the first receptacle along a longitudinal axis of the bezel, the electronic temperature control unit extending from the rim into a gap defined between the first receptacle and the second receptacle. (See Figure 9).  It would have been obvious to one of ordinary skill in the art to have made one receptacle two receptacle in order to be able to use it for two beverages.  
With regard to claim 22, VITA CADENA also shows wherein the conductive members are embedded in sidewalls of the first and second receptacles and it would be obvious to locate the control unit where the unit has space such as the side wall.
With regards to claim 24, DOI shows wherein the bezel includes a body portion extending radially outward from and circumferentially about the first and second receptacles.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/28/22